Citation Nr: 0938947	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for claimed arthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
January 1946.  

This matter initially before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

The Board previously denied the Veteran's claim in a July 
2002 decision, but the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to vacate this 
decision and remand the matter back to the Board for 
additional action in June 2003.  

Subsequently, the Board remanded this case to the RO in 
December 2003 and February 2006.  

In an October 2006 decision, the Board again denied the 
Veteran's claim.  The Veteran appealed the Board's decision 
to the Court, which in a March 2009 Order granted the 
parties' Joint Motion, vacating the Board's October 2006 
decision and remanding the issue for compliance with the 
terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In a March 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board erred in denying the 
Veteran's claim by citing to cases that were not cited by the 
RO in its statement of the case or supplemental statements of 
the case.  

In this regard, the parties noted that the Board denied the 
Veteran's claim after determining that the unfavorable 
medical opinions were more probative than the favorable 
opinions submitted by the Veteran.  The parties noted that 
the Board cited to Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
and Bostain v. West, 11Vet. App. 124, 127-28 (1998), for the 
proposition that if an opinion is speculative it has limited 
probative value, and Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) for its analysis that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim.  

The parties then found that these cases were not cited by the 
RO in its Statement of the Case or Supplemental Statements of 
the Case.  The parties agreed that a remand was required so 
that the Board could address whether 38 C.F.R. § 20.903(b) is 
implicated.  The parties also found that the Board should 
determine whether the analysis set out in Bernard v. Brown, 4 
Vet. App. 384,392-94 (1993) should be applied to this case.  

Based on the foregoing, and consistent with the Court's March 
2009 Order, the Board finds that this matter must be 
remanded, and that upon remand, the RO should (i) afford the 
Veteran adequate notice of the need to submit evidence or 
argument relating to the arguments made and cases cited by 
the Board in its October 2006 decision, as noted above, and 
(ii) provide the Veteran an opportunity to submit such 
evidence and argument, and (iii) provide the Veteran an 
opportunity to address the arguments made and cases cited by 
the Board in its October 2006 decision at a hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should (i) afford the Veteran 
adequate notice of the need to submit 
evidence or argument relating to the 
arguments made and cases cited by the 
Board in its October 2006 decision, as 
noted above, and (ii) provide the Veteran 
an opportunity to submit such evidence 
and argument, and (iii) provide the 
Veteran an opportunity to address the 
arguments made and cases cited by the 
Board in its October 2006 decision at a 
hearing.  

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  In its Supplemental 
Statement of the Case, the RO should 
specifically discuss the arguments made 
and cases cited by the Board in its 
October 2006 decision, as noted above.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

